Sue Spindler brought this action originally in the Montgomery Common Pleas against the Peoples Railway Company for damages arising from a collision between her automobile and an electric car belonging to the company.
It appears that a collision occurred between an electric car owned by the company and Spindler’s automobile while she was crossing the tracks at a cross-over in a public highway.
The error complained of is the court permitting the following question to be asked and answered by the motorman operating the electric car:
“Did you understand at that time that whenever a street car and an automobile came to a crossing the one that gets to the crossing first has the right of way?”
Another error complained of is the court’s refusal to charge as follows:
“As a matter of law the motorman was not required to immediately attempt to bring his car to a full stop just because he saw the automobile stopped near the crossing?”
Spindler recovered a verdict and the Court of Appeals affirmed the judgment.
The Company in the Supreme Court contends:
1. That the question asked the motorman was one of law and therefore not competent to be answered by a witness.
2. That the court erred in refusing to charge the jury as requested because such requested charge was true as a matter of law.